  Case 14-36814       Doc 32     Filed 08/04/21 Entered 08/04/21 12:24:11       Desc Main
                                  Document     Page 1 of 10



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                            )   Chapter 7
                                                  )
ROSIE MARIA POWELL,                               )   Case No. 14-36814
                                                  )
                       Debtor.                    )   Hon. Timothy A. Barnes

                                   NOTICE OF MOTION

TO:      SEE ATTACHED SERVICE LIST

         PLEASE TAKE NOTICE that on Monday, September 13, 2021, at 1:00 p.m. or as soon

thereafter as counsel may be heard, we shall appear before the Honorable Timothy A. Barnes or

before any other judge who may be sitting in his place, and present the attached Trustee’s

Application for Compensation and Expenses , a copy of which is attached.

         This motion will be presented and heard electronically using Zoom for

Government. No personal appearance in court is necessary or permitted. To appear and be

heard on the motion, you must do the following:

         To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting

ID and password.

         To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-

7666. Then enter the meeting ID and password.

         Meeting ID and password. The meeting ID for this hearing is 161 329 5276 and the

passcode is 433658. The meeting ID and passcode can also be found on the judge’s page on the

court’s web site.
  Case 14-36814       Doc 32    Filed 08/04/21 Entered 08/04/21 12:24:11            Desc Main
                                 Document     Page 2 of 10



       If you object to this motion and want it called on the presentment date above, you must

file a Notice of Objection no later than two (2) business days before that date. If a Notice of

Objection is timely filed, the motion will be called on the presentment date. If no Notice of

Objection is timely filed, the court may grant the motion in advance without a hearing.


                                             CATHERINE STEEGE, not individually but as
                                             Chapter 7 trustee for the bankruptcy estate of
                                             Rosie Maria Powell


                                                       /s/Catherine Steege                _
                                                      One of Her Attorneys

Catherine Steege (6183529)
JENNER & BLOCK LLP
353 N. Clark Street
Chicago, Illinois 60654-3456
(312) 222-9350
(312) 527-0484

Dated: August 4, 2021
  Case 14-36814       Doc 32     Filed 08/04/21 Entered 08/04/21 12:24:11            Desc Main
                                  Document     Page 3 of 10



                                CERTIFICATE OF SERVICE

       I, Catherine Steege, an attorney, certify that on August 4, 2021, I served the foregoing

Notice of Motion and the Trustee’s Application for Compensation and Expenses on all

counsel of record listed on the Court’s ECF Service List by the Court’s ECF service and as

indicated to the parties on the Service List by First Class U.S. Mail, postage prepaid and properly

addressed.




                                                   /s/ Catherine Steege
                                                       Catherine Steege
 Case 14-36814         Doc 32   Filed 08/04/21 Entered 08/04/21 12:24:11    Desc Main
                                 Document     Page 4 of 10




                                      SERVICE LIST
                                        14-36814

VIA ECF Notification:

      Adam G. Brief Adam.Brief@usdoj.gov
      Patrick S. Layng USTPRegion11.ES.ECF@usdoj.gov

By First Class Mail:

Atlas Acquisition LLC                        Recovery Management Systems Corporation
492C Cedar Lane Suite 442                    25 SE Second Avenue, Suite 1120
Teaneck, NJ 0766-1713                        Miami, FL 33131
SANTANDER CONSUMER USA                       U.S. Bankruptcy Court
8585 N Stemmons Frwy Ste 1100 North          Eastern Division
Dallas, TX 75247                             219 S Dearborn, 7th FL
                                             Chicago, IL 60604-1702
AFNI                                         ASPEN
c/o AT&T Mobility                            Attn: Bankruptcy Dept.
PO Box 3517                                  PO Box 105555
Bloomington, IL 61702-3517                   Atlanta, GA 30348-5555
American Medical Coll. Agency                Americash Loans
c/o Quest Diagnostic Inc.                    Bankruptcy Department
4 Westchester Plaza Suite 110                17340 Torrence Ave
Elmsford, NY 10523-1615                      Lansing, IL 60438-1019
Aspen Mastercard                             Autovest LLC
c/o Midland Credit MGMT In                   Attn: Bankruptcy
8875 Aero Dr                                 26261 Evergreen Rd Suite 390
San Diego, CA 92123-2251                     Southfield, MI 48076-4447
Balanced Healthcare Receivables LLC          Bostwick Laboratories
Bankruptcy Department                        Bankruptcy Department
164 Burke Street Suite 201                   PO Box 403751
Nashua, NH 03060-4783                        Atlanta, GA 30384-3751
CNAC/Mi106                                   Capital Management Services
Attn: Bankruptcy Dept.                       c/o Capital One
3692 Airline Rd                              726 Exchange St., Ste. 700
Norton Shore, MI 49444-3863                  Buffalo, NY 14210-1464
Capital One Bank                             Capital Recovery V, LLC
Bankruptcy Dept.                             c/o Recovery Management Systems Corp.
PO Box 60024                                 25 S.E. 2nd Avenue, Suite 1120
City of Industries, CA 91716-0024            Miami, FL 33131-1605
  Case 14-36814       Doc 32    Filed 08/04/21 Entered 08/04/21 12:24:11         Desc Main
                                 Document     Page 5 of 10




Cavalry Investments, Inc.                    Clerk First Mun Div
c/o Sprint                                   Bankruptcy Dept.
PO Box 27288                                 50 W. Washington St., Rm 1001
Tempe, AZ 85285-7288                         Chicago, IL 60602-1316
Collect America                              Comcast
Bankruptcy Dept.                             41112 Concept Dr
1999 Broadway, Ste. 3850                     Plymouth, MI 48170-4253
Denver, CO 80202-3025
Comcast                                      Comcast Chicago Seconds – 4000
c/o Credit Protection ASSO                   c/o Credit Management LP
13355 Noel Rd Ste 2100                       4200 International Pkwy
Dallas, TX 75240-6837                        Carrollton, TX 75007-1912
Contract Callers Inc.                        Convergent Outsourcing Inc.
c/o COMED                                    c/o Montgomery Ward
PO Box 212489                                PO Box 9004
Augusta, GA 30917-2489                       Renton, WA 98057-9004
Credit Collection Services                   Credit Management, Inc.
c/o AT&T                                     c/o Comcast Chicago
Two Wells Ave, Sept. 7249                    4200 International Pkwy
Newton, MA 02459-3225                        Carrollton, TX 75007-1912
EMP of Cook County LLC                       Emergency Medical Physicians
c/o Tate & Kirlin Assoc                      Bankruptcy Dept.
2810 Southampton Rd                          PO Box 6069, Dept. 21
Philadelphia, PA 19154-1207                  Indianapolis, IN 46206-6069
First National Coll. Bureau                  Franklin Collection Service, Inc.
c/o LVNV Funding LLC                         Bankruptcy Department
610 Waltham Way                              PO Box 3910
Sparks, NV 89437-6695                        Tupelo, MS 38803-3910
Global Acceptance Credit Co.                 Illinois Department of Revenue
c/o Corinthian Colleges Inc. / Everest cen   Bankruptcy Department
5850 Interstate 20, Suite 100                PO Box 19023
Arlington, TX 76017-1071                     Springfield, IL 62794-9023
Invoice Audit Services                       Irene Powell
Bankruptcy Department                        1248 Mackinaw Ave, 1A
PO Box 559                                   Calumet City, IL 60509-5710
Moon Township, PA 15108-0559
Jefferson Capital Systems LLC                LVNV Funding
PO Box 7999                                  Bankruptcy Dept.
Saint Cloud, MN 56302-7999                   PO Box 10497
                                             Greenville, SC 29603-0497



                                             2
  Case 14-36814      Doc 32     Filed 08/04/21 Entered 08/04/21 12:24:11     Desc Main
                                 Document     Page 6 of 10




LVNV Funding LLC                             LVNV Funding, Inc.
Bankruptcy Dept.                             Resurgent Capital Services
PO Box 10584                                 PO Box 10587
Greenville, SC 29603-0584                    Greenville, SC 29603-0587
Lucas, Holcomb & Medrea                      MCM
Bankruptcy Dept.                             c/o First Bank and Trust
PO Box 10626                                 PO Box 603, Dept. 12421
Merrillville, IN 46411-0626                  Oaks, PA 19456-0603
Midland Funding, LLC                         NCO Financial System
Bankruptcy Dept.                             Bankruptcy Dept.
8875 Aero Drive #200                         PO Box 15630
San Diego, CA 92123-2255                     Wilmington, DE 19850-5630
NCO Financial Systems, Inc.                  Northland Group
c/o Pendrick Capital Partners                c/o Capital One
507 Prudential Rd                            PO Box 390846
Horsham, PA 19044-2308                       Edina, MN 55439-0846
Northland Group Inc.                         Portfolio Recovery Associates LLC
c/o General Electric Capital Corporation     PO Box 41067
PO Box 390846                                Norfolk, VA 23541-1067
Edina, MN 55439-0846
Publishers Clearing House                    Rnb-Fields3
Bankruptcy Department                        Attn: Bankruptcy Dept.
PO Box 6344                                  PO Box 9475
Harlan, IA 51593-1844                        Minneapolis, MN 55440-9475
Santander Consumer USA                       St. James Health Center
Attn: Bankruptcy Dept.                       Bankruptcy Department
PO Box 961245                                37653 Eagle Way
Ft. Worth, TX 76161-0244                     Chicago, IL 60678-0376
Vengroff Williams Inc.                       Wells Fargo Auto
c/o Bostwock Laboratories                    c/o Autovest
PO Box 4155                                  4902 Louise Dr.
Sarasota, FL 34230-4155                      Mechanicsburg, PA 97055-4800
William H. Hunter                            Wow Cable
Bankruptcy Cept.                             Bankruptcy Department
29 S. LaSalle #950                           Box 5715
Chicago, IL 60603                            Carol Stream, IL 60197-5715
Patrick S Layng                              Rosie Maria Powell
Office of the U.S. Trustee, Region 11        1248 Mackinaw Ave, Apt 1A
219 S Dearborn St, Room 873                  Calumet city, IL 60509-5710
Chicago, IL 60604-2027



                                            3
  Case 14-36814        Doc 32     Filed 08/04/21 Entered 08/04/21 12:24:11           Desc Main
                                   Document     Page 7 of 10




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                             )     Chapter 7
                                                   )
ROSIE MARIA POWELL,                                )     Case No. 14-36814
                                                   )
                        Debtor.                    )     Hon. Timothy A. Barnes

                               TRUSTEE’S APPLICATION FOR
                              COMPENSATION AND EXPENSES

         Catherine Steege, Trustee herein, pursuant to 11 U.S.C. § 330, respectfully requests

$176.49 as compensation and $141.12 for reimbursement of expenses.

                          I. COMPUTATION OF COMPENSATION

         Total disbursements to parties in interest, excluding the Debtor, but including holders of

secured claims are 529.47. Pursuant to 11 U.S.C. § 326, compensation should be computed as

follows:

                 25% of First $5,000                                  $176.49
                 TOTAL COMPENSATION                                   $176.49

         Attached as Exhibit A is an itemized statement of the services rendered by the Trustee to

this estate. This case was previously assigned to a panel trustee who since resigned. Upon being

notified of the refund from a former lender to the debtor, she arranged to have the case re-

opened. She also sent the refund back to the lender. The Trustee was appointed upon re-opening

as the successor trustee. The Trustee and her assistant had to spend considerable time tracking

down the check and getting it reissued and addressing questions from the Debtor, who is now pro

se. She also conducted a new §341 meeting of the Debtor, complied with the United States

Trustee reporting requirements, reviewed filed claims, and prepared a final report. She will also

take all steps necessary to close the estate and make final distributions to creditors. Attached as
  Case 14-36814       Doc 32      Filed 08/04/21 Entered 08/04/21 12:24:11              Desc Main
                                   Document     Page 8 of 10




Exhibit B is a detailed list of all expenses for which the Trustee seeks reimbursement. These

expenses consist of the cost of copying the final report and mailing it to creditors.

       The undersigned certifies under penalty of perjury that no agreement or understanding

exists between the undersigned and any other person for sharing of compensation prohibited by

the Bankruptcy Code. No payments have previously been made or promised in any capacity in

connection with the above-captioned case.


                                              CATHERINE STEEGE, not individually but as
                                              Chapter 7 trustee for the bankruptcy estate of
                                              Rosie Maria Powell


                                              BY:             /s/ Catherine Steege
                                                              One of Her Attorneys
Catherine Steege (06183529)
JENNER & BLOCK LLP
353 N. Clark Street
Chicago, Illinois 60654
Telephone 312-923-2952
Facsimile: 312-840-7352

Dated: August 4, 2021




                                                  2
Case 14-36814    Doc 32    Filed 08/04/21 Entered 08/04/21 12:24:11            Desc Main
                            Document     Page 9 of 10

                                EXHIBIT A
                       TO TRUSTEES FEE APPLICATION

                          IN RE ROSIE MARIA POWELL
                                    14-36814

11/20/20    CS            .50    Conducted § 341 meeting.
11/23/20    CS            .30    Conversation with Ms. Powell re check.
11/23/20-   CS   2 to 3 hours    Multiple conversations with Ms. Powell and Bank re missing
 6/29/21                         check; locating check and case process
 6/29/21    CS            .80    Prepared fee petition for final report.
 6/29/21    CS          1.00     Prepared final UST report.
 7/15/21    CS            .40    Lengthy phone conference with Ms. Powell re the process of
                                 closing a case.
 7/22/21    CS            .50    Finalized final UST report.
 7/22/21    CS            .20    Prepared Annual report to U.S. Trustee


                 5.70 to 6.70    PROFESSIONAL SERVICES
                                FUTURE ESTIMATED TIME:
            CS          1.00     Attend final hearing.
            CS          1.00     Prepare distribution checks and close case.
                        2.00     PROFESSIONAL SERVICES
Case 14-36814   Doc 32     Filed 08/04/21 Entered 08/04/21 12:24:11   Desc Main
                           Document      Page 10 of 10

                               EXHIBIT B
                      TO TRUSTEES FEE APPLICATION

                         IN RE ROSIE MARIA POWELL
                                   14-36814




                          DISBURSEMENT SUMMARY



                                Description                 Amount
          Photocopies (cost of copying final report)         $73.92
          Postage (cost of mailing out final report)          67.20
          TOTAL                                             $141.12
